Citation Nr: 9917070	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot numbness.

2.  Entitlement to service connection for bilateral wrist 
disabilities.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That determination granted the claim 
for service connection for degenerative disc disease of the 
lumbar spine assigning a noncompensable evaluation and denied 
the claims of service connection for a bilateral knee 
disorder, a bilateral wrist disorder, a right hip disorder, a 
left foot disorder manifested by numbness, and allergic 
rhinitis.  An appeal as to these issues was perfected.  In an 
April 1993 decision, the Board granted the claim of 
entitlement to service connection for a left knee disorder.  
In that same action, the Board remanded the case to the RO 
for further development the issues of entitlement to service 
connection for a right knee disorder, a bilateral wrist 
disorder, a right hip disorder, a left foot disorder 
manifested by numbness, and allergic rhinitis, and 
entitlement to a compensable rating for a degenerative disc 
disease.

Subsequently the claims of entitlement to service connection 
for (1) left foot numbness; (2) a right hip disorder; (3) 
bilateral wrist disabilities; (4) allergic rhinitis; (5) a 
right knee disability and (6) entitlement to an evaluation in 
excess of 20 percent for a disability of the lumbar spine, 
came before the Board in May 1997, at which time all of the 
claims were remanded in order to schedule the veteran for a 
hearing as he had requested.  A hearing before the 
undersigned Member of the Board was held in July 1997.


In a November 1997 Board decision, the claim of entitlement 
to service connection for allergic rhinitis was denied and 
the remaining five issues were remanded for additional 
evidentiary development.  Subsequently, by rating action of 
November 1998, the RO granted entitlement to service 
connection for a right hip disability, for which a 20 percent 
evaluation was assigned.  The veteran has expressed no 
dissatisfaction with that determination and accordingly that 
issue will not be reviewed by the Board herein.  Also in the 
November 1998 rating action, the RO granted a 60 percent 
evaluation for the veteran's service connected disability of 
the lumbar spine.  A 60 percent evaluation represents the 
maximum schedular evaluation attainable under the Diagnostic 
Code under which that disability is evaluated, Diagnostic 
Code 5293, and therefore the Board finds that this claim no 
longer remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  Consequently, the remaining claims 
which are appropriate for review by the Board are those 
listed on the title page herein.


FINDINGS OF FACT

1.  The current clinical evidence of record does not 
establish the presence of a disability primarily manifested 
by numbness of the left foot or of a diagnosis of numbness of 
the left foot.

2.  The current evidence of record does not include a 
diagnosis of a clinical disability of the left wrist.

3.  No competent evidence has been submitted showing an 
etiological link between any current disability of the right 
wrist and active service or a service connected disability.

4.  The current evidence of record does not include a 
clinical diagnosis of a disability of the right knee.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for numbness of 
the left foot.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
wrist disabilities.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a disability 
of the right knee.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
claimed disabilities, based on contentions that such 
disabilities were incurred during service or are secondary to 
a service connected disability.  In the interest of clarity, 
the Board will separately discuss the issues presented in 
this appeal.

Applicable Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310.

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  To establish a well grounded claim for 
service connection for a disorder on a secondary basis, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

Entitlement to service connection for left foot numbness.

Factual Background

The service medical records showed that upon medical 
examination conducted in February 1979 clinical evaluation of 
the feet was normal.  Upon re-enlistment examinations 
conducted in September 1981 and December 1984, clinical 
evaluation of the feet was normal.  In August 1987, the 
veteran was seen for complaints of low back pain, at that 
time he denied numbness or tingling in the lower extremities.  
A medical record dated in August 1988 reflected that the 
veteran was seen for complaints of low back pain with 
associated left sciatica and intermittent numbness, affecting 
the buttocks and left foot.  

In October 1989, the veteran underwent an evaluation by a 
medical board.  It was noted that the veteran had injured his 
back two years previously.  The veteran reported pain in the 
lower portion of the back radiating to the left leg and also 
noted numbness and tingling in the region of the left leg.  A 
diagnosis of degenerative disc disease at L4-5 and L5-S1 was 
made, and it was the opinion of the medical board that the 
veteran was not fit for duty due to this disability.

In February 1991, the veteran filed a claim of entitlement to 
service connection for, inter alia, numbness of the left 
foot.

VA medical records showed that the veteran underwent a 
physical therapy spine evaluation in February 1991 at which 
time he complained of tingling toes.  An entry dated in March 
1991 showed that the veteran experienced low back discomfort 
with occasional radiculopathy to the left foot.

A VA examination was conducted in March 1991.  The veteran 
did not complain of foot problems and a disability of the 
foot was not diagnosed at that time.  Diagnoses included a 
history of herniated nucleus pulposus of the lumbosacral 
spine.

By rating action of May 1991 the RO denied the claim of 
entitlement to service connection for a left foot disability.  
Service connection was granted for a disability of the lumbar 
spine.  

The claim of entitlement to service connection for left foot 
numbness claimed as secondary to a service connected 
disability of the spine was denied by a RO hearing officer in 
January 1992.  Subsequently, the claim initially came before 
the Board in April 1993 at which time it was remanded for 
additional evidentiary development.  

VA medical records showed that the veteran was hospitalized 
from September 1993 to October 1993 primarily for treatment 
of his back disability.  The hospitalization report indicated 
that the veteran complained of back pain which sometimes 
radiated to the lower left extremity with slight numbness, 
but that this only occurred about once a month.  Diagnoses 
which included low back pain secondary to degenerative joint 
disease and herniated disc, and fibromyalgia were made.  

A VA examination was conducted in November 1994.  The veteran 
gave a history of a back injury in 1987 with pain radiating 
down the back of the left leg and numbness in the third, 
fourth and fifth toes.  The assessment was rule out L5 
radiculopathy.  

A VA examination was conducted in February 1995.  The veteran 
reported that he no longer experienced left foot numbness 
most of the time, except for occasionally with over-exertion.  
An MRI revealed no abnormality.  The examiner opined that it 
was not possible to fully exclude a dynamic relationship 
between the back and the foot in terms of impingement during 
forceful exercise, but that at rest, there was no problem 
with the nerve roots.  It was concluded that whatever 
pathology was present, it was at most minimal.  

By rating action of March 1995, the RO denied entitlement to 
service connection for a left foot disability.  

The veteran presented testimony at the hearing held before 
this Member of the Board in July 1997.  He testified that the 
foot numbness which he experienced was related to his back 
disability, and that it occurred as a result of prolonged 
standing or sitting.  He indicated that he experienced foot 
numbness nearly every morning.  He testified he did not 
experience radiating pain and numbness down the right side.  

In November 1997, the Board remanded this issue for 
additional evidentiary development.  The veteran was afforded 
a VA examination in December 1997.  The veteran denied having 
left foot problems and indicated that the record was in error 
and that he experienced problems with the right foot.  A 
history of a back injury during service in 1988 followed by 
symptoms of pain radiating into his left leg and foot was 
noted.  An examination of the left foot revealed hammertoe 
deformities of toes three and four but was otherwise 
unremarkable.  

A VA examination of the spine conducted in December 1997 
yielded diagnoses of degenerative disc disease of L4/5 and 
L5/S1 with right sciatica and signs on neurological 
examination of sensory radiculopathy of S1 nerve root on the 
right side and perhaps also on the left and peripheral 
neuropathy of unknown etiology.  The examiner opined that 
judging by the veteran's symptoms upon examination, the 
numbness was probably due to an S1 radiculopathy related to 
degenerative disc disease of the lumbar spine.

By rating action of November 1998, the RO granted a 60 
percent evaluation for degenerative disc disease of L4-5 and 
L5-S1 based, at least in part, upon evidence of evidence of 
radiculopathy shown upon VA examination of December 1997.

Analysis

With respect to the issue of entitlement to service 
connection for left foot numbness, no evidence has been 
presented which reflects the presence of a disability 
manifested by numbness of the left foot, aside from the 
service-connected back disability.  There is no diagnosis of 
a "stand alone" foot disorder which would account for the 
complaints of left foot numbness.  As described above, the 
neurological deficits of the veteran's lower extremity have 
been ascribed to his service-connected back disability.  See, 
in particular, the conclusion of the VA neurological examiner 
in December 1997.

The Board wishes to make it clear that the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  

The Board has considered whether the evidence of record 
warrants the grant of entitlement to service connection for 
numbness of the left foot on a secondary basis.
Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1995); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  However, there is no currently existing foot or 
other separate disability for which service connection may be 
granted separately from the service-connected back 
disability.

Similarly, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In this regard, the record reflects that in a 
November 1998 rating action, the veteran was granted a 
60 percent evaluation under Diagnostic Code 5293, based upon 
findings made during the December 1997 VA examination.  The 
rating criteria used for the assignment of a 60 percent 
evaluation contemplates pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The evidence reflects that the symptoms of numbness and 
radiculopathy of which the veteran complained and which were 
shown upon VA examination of 1997 were determined by 
competent medical evidence to be part and parcel of the 
service connected disability of the lumbar spine, as opposed 
to representing a separate and independent disability either 
related to service or caused or aggravated by the service 
connected disability of the lumbar spine.  The veteran has 
been compensated for the claimed numbness of the left foot by 
virtue of the grant of a 60 percent evaluation for the 
service connected disability of the lumbar spine.  In fact, 
that rating criteria specifically requires a showing of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc in order to warrant the grant of a 
60 percent evaluation  

Unlike the situation in Bierman v. Brown, 6 Vet. App. 125 
(1994), in which the Court remanded for consideration of 
separate ratings pursuant to Diagnostic Code 5293 and for 
paralysis of the peroneal nerve, there is no separate 
disability such as foot drop in this case.  The veteran's 
neurologic complaints associated with his service-connected 
back disability are precisely those described in Diagnostic 
Code 5293.  The currently assigned 60 percent evaluation 
under Diagnostic Code 5293 includes the veteran's claimed 
numbness of the left foot, and to provide a separate 
evaluation for the veteran's claimed disability of the left 
foot would violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14.  

Accordingly, in the absence of a diagnosis of a left 
disability primarily manifested by numbness of the left foot 
independent of the symptomatology of the left foot which has 
been determined to be part and parcel of a service connected 
disability of the lumbar spine, the claim is not well 
grounded and must be denied.  


Entitlement to service connection for bilateral wrist 
disabilities.

Factual Background

The service medical records showed that upon medical 
examination conducted in February 1979, clinical evaluation 
of the upper extremities was normal.  Upon re-enlistment 
examinations conducted in September 1981 and December 1984, 
clinical evaluation of the upper extremities was normal.  The 
service medical records were negative for complaints, 
treatment, findings or for a diagnosis of a disability of 
either wrist.

The veteran left service in December 1990.  In March 1991, he 
filed a claim of entitlement to service connection for 
bilateral disability of the wrists.  

A VA examination was conducted in March 1991 which revealed 
soft tissue swelling of the left wrist.  A diagnosis of 
bilateral wrist pain consistent with chronic sprain/strain 
was made.

By rating action of May 1991 the RO denied the claim of 
entitlement to service connection for bilateral disabilities 
of the wrists.  

The veteran presented testimony at a hearing held at the RO 
in November 1991.  He testified that he injured his wrists 
just prior to his discharge from service.  He indicated that 
he had been treated for wrist problems by the VA and by a 
private medical provider.  

Private medical records received in November 1991 showed that 
in August 1991 a diagnosis of DeQuervain's right wrist was 
made and it was noted that the veteran needed to wear a right 
wrist splint.  Also in November 1991, VA medical records were 
received which showed that in March 1991, the veteran gave a 
history of a hand injury sustained in October 1990.  A 
diagnosis of Dequervain tenosynovitis was made.  In December 
1991 private medical records were received which showed that 
the veteran was seen for complaints of wrist problems in 
August 1991.  The records showed that the veteran injured 
both hands about 6 months before he was seen.  X-ray films 
showed no evidence of fracture.  A diagnosis of DeQuervain's 
of the right wrist was made in August 1992.

VA medical records received in June 1993 included an entry 
dated in April 1993 at which time the veteran complained of 
bilateral wrist pain and reported that he injured his wrists 
in October 1990.  

The veteran presented testimony at the hearing in July 1997.  
He testified that he injured his left wrist in November 1988 
and injured the right wrist during the course of his duties 
in service which included putting in radio units.  The 
veteran stated that he was treated with Cortisone shots and 
was told that he was developing tendonitis.  He testified 
that pressure on the wrists produced pain and resulted in 
limitation of motion and indicated that he had problems 
gripping objects.  The veteran testified that he was right 
handed.  

A VA examination was conducted in December 1997.  Inspection 
of both wrists was completely normal.  A mild decrease in 
motion of the right wrist with minimal pain was noted.  X-ray 
films of the wrists were unremarkable.  A diagnosis of 
DeQuervain's tenosynovitis of the right wrist with minimal 
pain and minimal range of motion was made.  The examiner 
indicated that there was no evidence of service-relatedness. 

Analysis

The veteran contends that he injured his wrists in service in 
October 1990, just prior to his discharge.  Initially, the 
Board notes that the service medical records are utterly 
negative for complaints, findings, treatment or a diagnosis 
of a right or left wrist disability, or for evidence of any 
wrist injuries.  However, post service medical records and 
the veteran's hearing testimony did reference an injury to 
the wrists occurring in approximately October 1990.  Moreover 
the veteran's statements with respect to a wrist injury 
during service are presumed to be true for the limited 
purpose of establishing whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

However, even assuming that an injury to the wrists occurred 
in service as reported by the veteran, the claim would still 
fail to be well grounded.  

With respect to the claimed left wrist disability, the 
evidence fails to establish the existence of a current 
disability of the left wrist.  One element of a well-grounded 
claim is a presently-existing disability stemming from the 
disease or injury alleged to have begun in or been aggravated 
by service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  In this case, no competent medical evidence 
of a current disability of the left wrist has been presented 
and accordingly that claim is not well grounded and must be 
denied.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

With respect to the right wrist, upon the most recent VA 
examination of December 1997 a diagnosis of DeQuervain's 
tenosynovitis of the right wrist with minimal pain and 
minimal range of motion was made.  However, the examiner 
expressed the opinion that the currently manifested right 
wrist disability was not related to service.  The Board notes 
that the December 1997 VA examination report reflects that 
the examiner studied the service medical records and post 
service medical records in depth in rendering this opinion.  
Moreover, the remainder of the evidence does not reflect that 
the veteran's right wrist disability has in any way been 
etiologically linked to service by competent medical 
evidence.  There is no competent evidence of a nexus between 
the claimed right wrist disability and service or a service 
connected disability, and the claim fails on that basis.  

Although the veteran has expressed his opinion that 
disabilities of the left and right wrist are related to 
service, he does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting his own lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
because well-grounded claims of entitlement to service 
connection for disabilities of the left and right wrist have 
not been submitted, the claims must be denied.


Entitlement to service connection for a right knee 
disability.

Factual Background

The service medical records showed that upon medical 
examination conducted in February 1979 clinical evaluation of 
the lower extremities was abnormal.  A history of right knee 
surgery was noted.  A medical record dated in February 1979 
further explained that the veteran had injured his knee 12 
years previously (approximately at the age of 5) when he fell 
on glass; the injury required surgical closure.  Following a 
physical examination which revealed no limitation of activity 
or motion, no instability and full strength, it was 
determined that the right knee was asymptomatic and that the 
veteran was fit for active duty.  Upon re-enlistment 
examinations conducted in September 1981 and December 1984, 
clinical evaluation the lower extremities was normal.  

Service medical records documented right knee problems in May 
1987.  At that time it was reported that the veteran 
sustained a strained hamstring while playing baseball and 
that slight swelling of the right medial patellar region was 
shown.  

The veteran left service in December 1990.  In February 1991, 
he filed a claim of entitlement to service connection for 
soreness of the knees.  

VA medical records revealed that X-ray films taken of the 
knees in January 1991 were normal.  Complaints of bilateral 
knee problems were noted in a January 1991 medical record.  A 
VA examination was conducted in March 1991.  X-ray films of 
the knees taken in March 1991 were normal.  Upon VA 
examination of the right knee conducted in March 1991 full 
range of motion was shown as was a Baker's cyst.  A diagnosis 
of bilateral knee pain was made.  

The veteran presented testimony at a hearing held at the RO 
in November 1991.  He testified that he injured his left knee 
in around 1986 and that his right knee became injured due to 
favoring the right knee in addition to strain on the knees 
due to the back disability.  He stated that he participated 
in physical therapy and exercised due to the knee problems.  
The veteran testified that he was told that he was developing 
tendonitis of the knees.  He mentioned that his right knee 
swelled at times.  

In November 1991, VA medical records were received which 
showed that the veteran was seen for complaints of painful 
knees in March 1991.  Objective examination revealed tender 
lateral collateral ligaments.  A diagnosis of chronic 
collateral ligament sprain of the knees was made.  

In an April 1993 decision, the Board granted service 
connection for a left knee disability and remanded the issue 
of entitlement to service connection for a right knee 
disability.

A VA examination of the knees was conducted in September 
1995.  The veteran complained of pain beneath both knees when 
kneeling.  Objective evaluation revealed full range of motion 
bilaterally, no evidence of swelling or tenderness, tight 
ligaments in both knees and complaints of pain upon kneeling.  

The veteran presented testimony at the July 1997 hearing.  He 
testified that his right knee disability began in the 
military, as it would swell from running.  He testified that 
he had to hold onto a rail when going up a large amount of 
stairs.  The veteran stated that he had been told by a doctor 
that his right knee problems were secondary to his service 
connected left knee disability.  

A VA examination was conducted in December 1997.  Examination 
of the right knee revealed full range of motion without pain, 
no ligament laxity, negative Apley's and McMurray's testing 
and strength of 4/5, limited by pain in the low back.  X-ray 
films of the knees were unremarkable.  A diagnosis of right 
knee with essentially normal range of motion and no evidence 
of disability was made. 


Analysis

As to this issue, there is no clinical evidence or diagnosis 
of a current disability of the right knee shown upon either 
the VA examination of 1995 or 1997.  As described above, one 
element of a well-grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Absent evidence of a 
current disability, the claim is not well grounded.  In this 
case, no competent medical evidence of the current existence 
of a right knee disability has been presented.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, no further 
analysis of this claim is required as the claim must be 
denied for lack of well-groundedness.

Additional Considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claims.  The Board concludes that any error by the RO 
in the adjudication of the claim on a broader basis than that 
employed by the Board could not be prejudicial.

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist an appellant in developing 
facts pertinent to his claim, the VA may be obligated to 
advise an appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the appellant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, moreover, the Board 
is providing the veteran with notice of the evidentiary 
insufficiency of his claims, and what evidence would be 
necessary to make the claims well grounded.

As stated above, the Court has held that if the veteran fails 
to submit a well-grounded claim, the VA is under no duty to 
assist him in any further development of the claim.  See 
Gilbert, supra.  In an April 1999 informal presentation, the 
veteran's representative contended that, subsequent to the 
Court's decisions pertaining to this issue, the VA expanded 
its duty to assist appellants in developing evidence to 
include the situation in which an appellant has not submitted 
a well-grounded claim.  Veterans Benefits Administration 
Manual M21-1, Part III, Chapter 1, paragraph 1.03(a), and 
Part VI, Chapter 2, paragraph 2.10(f) (1996).  The veteran's 
representative further contended that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  See Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991). Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the VA's duty to assist in 
connection with the well-grounded claim determination are 
quite clear.  See Bernard at 394; 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, the VA has no duty to assist the veteran 
in developing his claims.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for numbness of the left foot is 
denied.

Well-grounded claims not having been submitted, entitlement 
to service connection for disabilities of the right and left 
wrist is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a disability of the right knee is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

